Citation Nr: 1231247	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-24 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for varicose veins with resultant scarring.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for an autoimmune disorder.

5.  Entitlement to service connection for ulcerative colitis/inflammatory bowel disease (IBD).

6.  Entitlement to service connection for arthritis, claimed as secondary to ulcerative colitis/IBD. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964 and from November 1965 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that in relevant part denied service connection for hearing loss.

Also on appeal are an August 2008 rating decision that denied service connection for varicose veins and flat feet and a September 2009 rating decision that denied service connection for ulcerative colitis/IBD, arthritis and an autoimmune condition.

In August 2011 the Veteran and his spouse testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of their testimony is of record.

The issues of service connection for bilateral hearing loss, pes planus, autoimmune disorder, ulcerative colitis/IBD and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had varicose veins at the time of his entry onto active service, as documented on his entrance examination.

2.  During service the Veteran underwent vein stripping surgery for his varicose veins, which resulted in residual scarring. 

3.  The preexisting varicose veins did not undergo a permanent increase in severity during service.


CONCLUSION OF LAW

A disability manifested by varicose veins was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VA must also notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a letter in June 2008 provided the Veteran with notice fully compliant with the VCAA, to include the effective-date and disability-rating elements.   The Veteran had ample opportunity to respond prior to the issuance of the August 2008 rating decision on appeal.

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In that regard, the Veteran has asserted there are additional treatment records from various military installations that are missing from his record that should be obtained.  However, as documented in an August 2009 memorandum, the RO conducted a diligent search that produced no additional service records, so remand for further pursuit of such records at this point would be futile.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Mayfield v. Nicholson, 9 Vet. App. 103 (2005) where review is not hindered by any reasons-or-bases deficiency, a remand for a reasons-or-bases error would be of no benefit to the appellant and would therefore be pointless); Soyini v.Derwinski, 1 Vet. App. 540 (1991) (concluding that where evidence is overwhelmingly against the claim, remand for reasons-or-bases deficiency would be superfluous. 

In that regard, the Veteran asserts his cited missing service treatment records were destroyed during a fire at the National Personnel Records Center (NPRC) in 1973.  The Board notes the 1973 NPRC fire destroyed 85 percent of records for Air Force veterans with surnames Hubbard through Z who served from September 25, 1947 through 1963; this is the time period of the Veteran's service but the Veteran's surname is outside the range of names affected.  Given this discrepancy, and given that a full packet of STRs is associated with the file, the Board cannot conclude that any service records pertaining to the Veteran were destroyed in the 1973 NPRC fire.  

The Veteran was afforded a Board hearing in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the hearing the VLJ noted the basis of the prior determination and noted the elements that were lacking to substantiate the claim for benefits; specifically, the VLJ elicited testimony regarding the history of the claimed varicose vein disorder and also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his current representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has either one identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits (specifically, he described the circumstances of his claimed disorder).  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the appeal based on the current record.  

The Veteran has been afforded appropriate medical examination in regard to the claim decided herein.  The examination report is adequate for adjudicative purposes.  The examiner reviewed the Veteran's records, subjective complaints, and examination findings.  Thereafter, the examiner rendered a medical opinion with sufficient reasons and bases.  Neither the Veteran nor his representative has identified any existing outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Thus, the Board will address the merits of the Veteran's appeal.


Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in physical examination reports are to be considered as "noted."  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Clear and unmistakable evidence means that the evidence cannot be misinterpreted or misunderstood, i.e., it is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

A preexisting condition will be considered to have been aggravated by military service where there is an increase in disability during that service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The presumption of aggravation is triggered by evidence that a preexisting disability has undergone a permanent increase in severity during service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Sondel v. West, 13 Vet. App. 213 (1999); Beverly v. Brown, 9 Vet. App. 402 (1996).  

However, aggravation of a pre-existing injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R.§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996), Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Crowe v. Brown, 7 Vet. App. 238, 247-8 (1994); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  

If a preexisting disorder becomes worse during service, and then improves due to in-service treatment to the point where it was no more disabling that it was on entry into the service, the disorder is not presumed to have been aggravated by service.  Verdon, 8 Vet. App. 529.  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service treatment records (STRs) pertaining to the Veteran's first period of service include an enlistment physical dated in June 1960 in which the examiner noted current varicose veins in the bilateral lower legs, moderate in severity and not considered disabling (NCD).  Thereafter, the Veteran was noted in September 1960 to have moderately severe varicose veins, and he underwent a vein stripping operation in October 1960 with reportedly good results (he was given a temporary 30-day postoperative light duty profile but not a permanent profile, and there is no indication of any subsequent profiles for varicose veins during his remaining periods of active service).  Thereafter, the report of separation examination in April 1964 shows evaluation of the vascular system (including varicosities) and the lower extremities as normal.   

STRs pertaining to the Veteran's second period of service include an enlistment physical examination dated in November 1965 and a separation examination in September 1966, both of which show the vascular system and the lower extremities as normal.  The separation examination noted varicose veins had been surgically corrected in 1960 without complications or sequelae.

The Veteran had a VA history and physical (H&P) examination in April 2008 in conjunction with establishing care at the VA primary care clinic (PCC).  The examination report is silent in regard to any complaint of varicose veins or observation of varicose veins, to include any scarring.

The Veteran had a VA compensation and pension (C&P) examination in June 2008, performed by an examiner who reviewed the claims file.  The Veteran reported that after varicose vein surgery in service he was provided leg wraps and returned to basic training, which he completed; he healed satisfactorily and stopped wearing the leg wraps after several months.  He had no further treatment or problems with varicose veins during service.  Following discharge from service he did not have recurrence of varicose veins and had no sequelae or compromise since.  He denied current symptoms and no longer had treatment for varicose veins.  Examination of the legs showed no large varicosities but showed some small varicosities on both legs without ulceration, edema, stasis pigmentation or eczema.  The clinical impression was varicose veins surgically treated. 

In a July 2008 addendum, the examiner stated that ankle-brachial index (ABI) reports were reviewed but caused no change in diagnosis or assessment.

The Veteran submitted a Statement in Support of Claim in October 2008 in which he asserted that a physician in service told him that his varicosities were so bad that he should not have been allowed to enlist.

The Veteran submitted a Statement in Support of Claim in January 2009 stating that during service his varicose veins became so painful he had surgery for vein stripping; the current residual of that surgery was extensive and prominent scarring.  He also submitted a letter in January 2009 stating that he should not have been allowed to enlist with varicose veins.

The Veteran had a VA examination for scars in March 2009.  The Veteran reported he had no significant changes in medications or symptoms since the previous examination in June 2008, which had been performed by the same examiner.  The Veteran was observed to walk without a limp.  The right thigh had a well-healed diagonal surgical scar measuring 12 cm. long and 2 mm. wide.  The left groin had a well-healed surgical scar measuring 10 cm. by 2 mm.  The right and left medial proximal calves each had a well-healed surgical scar measuring 4 cm. by 2 mm.  Finally, there were well-healed surgical scars above both ankles measuring 2.5 cm. by 2 mm.  None of these scars were painful and there was no adherence to underlying tissue, irregularity, shininess or scaliness of scar tissue.  There was no elevation or depression of the surface contour of the scars with palpation.  The scars were superficial, with no evidence of underlying soft tissue damage.   There was no inflammation, edema or keloid formation.  The scars were light pink and one shade lighter than the surrounding skin, with no significant pigmentary differences.  There was no involvement of the face or other exposed surfaces.  There was no induration or inflexibility of the skin and no limitation in motion or function caused by the scars.    

Treatment notes from the Veteran's private primary care provider are of record for the period December 1998 through June 2009.  These records are silent in regard to any complaint of current varicose veins or observed varicose veins.   

The Veteran testified before the Board in August 2011 that he apparently had varicose veins at the time he entered service, for which he underwent vein stripping surgery.  Elastic stockings seemed to make no difference.  After discharge from service he was placed on anticoagulant medication, after which his problems largely disappeared, so the Veteran believed that his symptoms in service were actually manifestations of an autoimmune disorder rather than varicose veins.

In conjunction with his hearing before the Board cited above the Veteran submitted a letter asserting that his autoimmune disorder caused blood clots, and that his veins were less prominent after he began a regimen of anticoagulant medication after service.  Accordingly, per the Veteran, his varicose veins in service were an early manifestation of the lupus anticoagulant.

On review of the evidence above, the Board notes at the outset that varicose veins were specifically noted on the Veteran entrance physical examination in June 1960.  Accordingly, the claimed disorder existed prior to service, and the presumption of soundness did not attach.  

Thus, the crux of this case rests upon the question of whether there was aggravation during service.  The presumption of aggravation is triggered by evidence that a preexisting disability has undergone a permanent increase in severity during service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Under section 1153, the Veteran bears the burden of showing that his preexisting condition worsened in service.  Once the Veteran establishes worsening, the burden shifts to VA to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.

In this regard, the Board finds that the evidence fails to show that the Veteran's disability underwent a permanent increase in severity during service.  As noted above, temporary or intermittent flare-ups during service are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened.  Hunt, supra.  In this case, the Board acknowledges that the varicose veins were characterized as "moderate" on the entrance examination report and as "moderately severe" prior to the vein stripping surgery.  After surgery however, the service and post-service treatment records show no further varicosities, and separation examinations affirmatively showed the legs and veins to be normal.  Further, the Veteran informed the examiner in June 2008 that he had no postoperative problems with varicose veins during service and no recurrence of varicose veins after discharge from service, and the examination report on that occasion noted only some small varicosities on both legs.  The Veteran's disability picture essentially remained the same in 2009.  As such, the Board concludes the evidence shows the varicose veins did not have a permanent increase in severity during service, so the presumption of aggravation during service does not attach.

The Board acknowledges that the Court recently held that the Board may not consider the absence of evidence as negative evidence; that such reasoning constitutes an "impermissible burden shift" in the presumption of soundness context; and, that the Board has no basis for assuming that the absence of symptoms in the service treatment records do not signal worsening.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  Citing to Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court in Horn emphasized that the need for fully articulated, sound reasons for a medical conclusion are "at their zenith" when VA attempts to carry its burden of rebutting either prong of the presumption of soundness by clear and unmistakable evidence.  

This case may be distinguished from Horn because in this case a preexisting condition was shown on the entrance examination, so the presumption of soundness never attached.  Further, unlike the situation in Horn, there is medical evidence of record in this case that establishes the severity of the disorder at the time the Veteran entered service as well as medical evidence in the form of treatment records and examination reports showing the degree of severity of the disorder at the time of discharge.  Also, in this case the Veteran himself denied symptoms after surgery during service.  Accordingly, unlike in Horn, contemporaneous medical evidence and current lay evidence both support a determination that the disorder did not increase permanently in severity during service.

The Board further notes that the Veteran has scars associated with the vein stripping, but the surgery had the effect of ameliorating the preexisting varicose vein disorder.  Accordingly, postoperative residuals such as the scarring are not considered service-connected, since the varicose vein disorder was not otherwise aggravated by service; see 38 C.F.R. § 3.306(b)(1).

The Board acknowledges that while the Veteran, as a lay person, can attest to the presence of varicose veins and his symptoms experienced thereof, the Veteran, as a layperson, is not competent to assert that his in-service symptoms permanently increased the severity of his underlying condition.  Such a statement requires medical expertise that the Veteran does not possess.  Indeed, the Veteran underwent surgery due to increases symptoms experienced in service and it is clear the Veteran experienced pain at that time.  However, to the extent that the Veteran asserts that his varicose veins permanently increased in severity as a result of service, his statements are not credible.  The contemporaneous objective evidence of record contradicts his statements in this regard.  As noted above, after the Veteran underwent surgery in service, no complaints were noted and separation from service evaluations were normal.  Moreover, on VA examination in 2008 minimal findings were reported.  Additionally, the Veteran's disability picture remained the same in 2009.  As such, the Board finds that the Veteran's statements are of no probative value.

In sum, the Board has found that the claimed varicose vein disorder preexisted service and did not undergo a permanent increase in severity during service.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.  Accordingly, the criteria for service connection are not met and the claim must be denied.


ORDER

Service connection for varicose veins with resultant scarring is denied.


REMAND

The Board finds that further development is required before the claims for service connection for bilateral hearing loss, pes planus, immune disorder, ulcerative colitis/IBD and arthritis can be adjudicated.

In regard to hearing loss, the Veteran had a VA audiological evaluation in December 2007 in which the audiologist stated that because the Veteran's hearing tests in service (in 1960, 1962, 1964, 1965 and 1966) all showed normal hearing bilaterally it must be concluded that hearing loss began after service and thus was not caused by noise exposure during service.  This opinion is inadequate, in that the audiologist did not address whether those in-service hearing tests showed progressive hearing loss during service that might be early manifestations of a current chronic hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993) .

In regard to pes planus, the RO denied service connection based on a determination that the disorder preexisted service and was not aggravated by service, citing a treatment note in STRs dated October 5, 1960.  However, there is no indication on the Veteran's enlistment examination of pes planus, and the treatment note cited by the RO does not clearly and unmistakably show preexisting pes planus; the presumption of soundness accordingly applies.  See Paulson, 7 Vet. App. 466, holding that a layperson's account does not constitute the type of evidence that would serve as the basis for a finding that a condition preexisted service.  Pes planus having been identified during service, the Veteran has shown a prima facie case for service connection and is entitled to an examination to determine if he has a resultant current disability.   See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004).

Finally, in regard to the remaining claimed disorders (autoimmune disorder, ulcerative colitis/IBD and arthritis), the file contains post-service medical evidence showing these disorders have a common etiology; i.e., IBD is an autoimmune disorder shown to be associated with polyarthritis.  STRs do not show diagnosis for such disorder(s) during service, but the Veteran and his spouse have testified of chronic digestive symptoms that began during service and have been chronic since discharge from service.  Such lay reports of continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the Veteran has not yet been afforded a VA examination for ulcerative colitis/IBD, he should be afforded an examination at this point.  Id.  

In specific regard to arthritis, the Veteran had a VA C&P examination in June 2008 in which the examiner diagnosed rheumatoid arthritis of the hands, feet, ankles and wrists; the examiner acknowledged the Veteran's report of having been diagnosed with rheumatoid arthritis during the first year after his discharge from service, but the examiner stated that without contemporaneous treatment reports or a current rheumatological report it was impossible without resorting to speculation to provide an opinion as to whether arthritis had been manifested to a compensable degree within the first year after discharge from service.  However, an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for hearing loss, bilateral pes planus, an autoimmune disorder, ulcerative colitis/imflammatory bowel disease, and arthritis since 2009.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing #1, the Veteran should be afforded examination by an examiner with appropriate expertise to determine the etiology of any current hearing loss disability.

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner must opine with respect to any currently present hearing loss disability as to whether it is at least as likely as not that such disorder is etiologically related to or had its onset in service.

The examiner is specifically requested to review the Hearing Conservation Data and the hearing tests that are associated with service treatment records and to provide an opinion as to whether or not the Veteran had a pattern of progressive hearing loss during service that is consistent with the claimed post-service hearing loss disability.

3.  The Veteran should also be afforded an examination by an examiner with appropriate expertise to determine the etiology of any current disorder of the feet.

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner must opine as to whether the Veteran currently has pes planus.  The examiner should also indicate whether any other currently present disability of the feet, to include degenerative arthritis of the first MTP joint bilaterally, is etiologically related to or had its onset in service.

4.  The Veteran should be afforded an examination by an examiner(s) with appropriate expertise to determine the etiology of any current autoimmune disorder, to include inflammatory bowel disease (IBD) with related arthritis.

The claims folder should be made available to and reviewed by the examiner(s), and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner(s) must opine with respect to any currently present autoimmune and/or digestive disorder as to whether it is at least as likely as not that such disorder is etiologically related to or had its onset in service.  

The examiner should also provide an opinion as to whether the Veteran has rheumatoid or other arthritis that was manifested to a compensable degree within the first year after discharge from service or is otherwise etiologically related to service.  If the Veteran has polyarthritis that is associated with an autoimmune disorder, the examiner should so indicate.

Note (1):  For each of the above requested examinations, the Veteran's subjective history of his symptoms should be accepted as credible unless such account is inconsistent with other objective evidence of record.  Such inconsistencies, if any, should be explained in the examination reports.

Note (2):  The rationale for all opinions expressed in the examinations above should be provided.  If the examiner(s) is unable to offer an opinion without resorting to speculation, he or she should provide a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

5.  Thereafter, undertake any other development deemed warranted to ensure substantial compliance with the remand directives set forth herein.
 
6.  Then, readjudicate the appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


